Citation Nr: 1547373	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  07-12 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from January 1956 to December 1957, from October 1961 to October 1962, and from May 1963 to May 1972, with service in the National Guard/Reserve, to include from July 1973 to June 1979 and from April 1997 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The case has since been transferred to the RO in Houston, Texas. 

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a February 2010 Travel Board hearing.  A transcript of this hearing is of record.

The Board remanded the issue on appeal in March 2011, May 2013, October 2013, and April 2015 for additional development.  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In light of the duty to assist, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

While the Board regrets the delay, this case must be remanded again for compliance with the Board's prior remand directives and to satisfy all due process requirements to ensure that the claims are afforded every consideration. 

The Veteran's main contention, as expressed in a December 2008 statement, is that he injured his right knee around 1979 during two-week training at Fort Indiantown Gap in Annville, Pennsylvania, while serving with the National Guard (a record of the Veteran's periods of active duty training during this period is in the claims file).  The Veterans Benefits Management System (VBMS) e-folder does not contain any service treatment or examination records from this period of service.  

In January 2009, the RO requested the Veteran's National Guard records directly from the Pennsylvania National Guard headquarters and received a response later that month stating that the records had been transferred to the "Records Archive Center" in St. Louis, Missouri.  A request was then made in March 2009 to the Records Management Center (RMC) via e-mail.  The RMC responded that such records should be requested through Personnel Information Exchange System (PIES).  A PIES request was then submitted in August 2009 for records dating from January 1956 to December 1957, but not for the Veteran's National Guard records from July 1973 to June 1979.  Although the RO previously submitted requests in July 2000 to the National Personnel Records Center (NPRC) via PIES for the Veteran's service treatment records for the period from May 1966 to December 1998, it did not specify the period from July 1973 to June 1979 or that it was seeking National Guard records.

In response to a Board remand, in May 2013, the Appeals Management Center (AMC) submitted a request to the NPRC via the PIES for the Veteran's service treatment records for the periods from October 1961 to October 1962, and from May 1963 to May 1972.  Again, it did not request records pertaining to the Veteran's period of service with the Pennsylvania Army National Guard from July 1973 to June 1979, as instructed by the Board.  

In October 2013, the Board again requested that the RO obtain all service treatment records associated with the Veteran's Pennsylvania National Guard service from July 1973 to June 1979.  The Board requested that the AMC contact the Texas Army National Guard, the RMC, the NPRC, the Army's Human Resources Command (HRC), and any other appropriate service entity.

In October and November 2013, the AMC requested records from the Texas Army National Guard.  Additional records were received but none of these records pertained to his service between 1973 and 1979 with the Pennsylvania National Guard.  In November 2012, the AMC generated a memorandum indicating that the Board's request for records from the Texas Army National Guard, the RMC, the NPRC, and the HRC, was misdirected.  The memorandum indicated that the proper procedure to obtain these records had been instituted.  In February 2014, the AMC contacted the Texas State Adjutants General and Pennsylvania State Adjutants General requesting service records.  

In March 2014, the Pennsylvania State Adjutants General Office responded and advised the AMC that records of retired personnel were not kept by that office.  The AMC was directed to contact either the AMEDD Record Processing Center in San Antonio, Texas or ARPERSCOM in St. Louis, Missouri.  The record does not show that AMC attempted to obtain records from either source.  Where service medical records are unavailable, the heightened duty to assist includes the obligation to search for alternate methods of proving service connection.  See Moore v. Derwinski, 1 Vet. App. 401 (1991

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and add to the file all service treatment records associated with the Veteran's Pennsylvania National Guard service from July 1973 to June 1979.  Specifically the RO is directed to the March 2014 response from the Pennsylvania State Adjutants General Office that advised the AMC to contact the AMEDD Record Processing Center in San Antonio, Texas and ARPERSCOM in St.Louis, Missouri. If necessary, the RO should also contact any other appropriate service entity for this purpose.

2.  If additional records are obtained the RO should consider whether additional development is appropriate including obtaining additional medical commentary regarding the etiology of the Veteran's right knee disability.  

3.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on the merits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




